FILED
                IN THE COURT OF APPEALS OF TENNESSEE    September 6,
                                                            1995
                            EASTERN SECTION
                                                       Cecil Crowson, Jr.
                                                        Appellate Court Clerk




CASA JUVENILE SERVICES             )   HAMBLEN COUNTY
ASSOCIATION, INC. and              )   03A01-9503-JV-00099
TENNESSEE DEPARTMENT OF            )
HUMAN SERVICES                     )
                                   )
     Petitioners-Appellees         )
                                   )
                                   )
     v.                            )
                                   )
                                   )
LORETTA NMN PHILLIPS ARRIETTA      )
                                   )
     Respondent-Appellant          )
                                   )   HON. MINDY NORTON SEALS,
     and                           )   JUDGE
                                   )
FLORENCIA ARRIETTA SALGADO         )
                                   )
     Respondent                    )
                                   )
IN RE:    DUSTIN MATTHEW           )
          ARRIETTA                 )
          D.O.B. 7-18-88           )   AFFIRMED AND REMANDED




C. E. BUD CUNNINGHAM OF MORRISTOWN FOR APPELLANT

CHARLES W. BURSON, Attorney General and Reporter, and MICHELLE
McGRIFF, Assistant Attorney General, OF NASHVILLE FOR APPELLEES




                            O P I N I O N




                                                 Goddard, P.J.
          Loretta Phillips Arrietta, mother of Dustin Matthew

Arrietta, appeals a judgment of the Juvenile Court for Hamblen

County which terminated her parental rights.




                                2
             She raises the following two issues on appeal:



      I.     Whether the Court erred in its failure to
             return the child to the Respondent/Appellant when
             there was a clear abuse of discretion by DHS in
             its treatment of Respondent/Appellant.

      II.    Whether there was clear and convincing evidence
             that the termination of the parental rights was in
             the child's best interests.



             Our review of the record persuades us that the evidence

preponderates in favor of the Trial Court's actions as to both

issues.     We accordingly conclude that this is an appropriate case

for affirmance under Rule 10(a) of this Court.1



             The case is remanded for collection of costs below.

Costs of appeal are adjudged against Ms. Arrietta and her surety.



                                     _______________________________
                                     Houston M. Goddard, P.J.


CONCUR:



________________________________
Herschel P. Franks, J.



________________________________


      1
            Rule 10. (a) Affirmance Without Opinion. The Court, with the
concurrence of all judges participating in the case, may affirm the action of
the trial court by order without rendering a formal opinion when an opinion
would have no precedential value and one or more of the following
circumstances exist and are dispositive of the appeal:

      (1) the Court concurs in the facts as found or as found by necessary
implication by the trial court.

      (2)   there is material evidence to support the verdict of the jury.

      (3)   no reversible error of law appears.

      Such cases may be affirmed as follows:      "Affirmed in accordance with
Court of Appeals Rule 10(a)."

                                       3
Don T. McMurray, J.




                      4